DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 7-12 are cancelled. 
Authorization for this examiner’s amendment was given in an interview with Mika Hori on 5/20/2022.
Claim 18 has been cancelled. 


Allowable Subject Matter  
Claims 1-13 & 19 are allowable. 


Regarding claim 1 Nakano et al (US20080094898) discloses a semiconductor device having an external power supply terminal(FIG 16;[0112] discloses external power from 46)  , the semiconductor device comprising:  5an internal power supply generation circuit configured to generate an internal power supply voltage from the external power supply voltage applied to an external power supply terminal(FIG 16; VDD on Sig1 and Sig2); and a non-volatile memory circuit configured to store 10therein data rewritable externally(FIG 16; [112] FF3-FF0 storing data externally & FIG 16; [112-113]; discloses storing in the FF3-FF0, signals SIG and Sigs are set at the supply voltage VDD).
Namekawa et al (US2008016427 FIG 3A discloses standby mode).
 Nagai et al(US7266025 FIG 21 discloses external power supply VP and Vn fed into the circuit, and Vdd from the node out).
 Kurjanowicz et al (US20100011266 FIG 22 power supply signal Si_in and external poweri-1, wherein the Si_out is connected fed into 654, into 656 and outputted with poweri-1).  

However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination and a non-volatile memory circuit configured to store therein data rewritable externally, wherein the internal power supply generation circuit sets the internal power supply voltage based on the data stored in the non-volatile memory circuit. Claims 2-13 are allowed because of their dependency to the allowed base claim 1.
However, with respect to claim 19, none of the prior art teaches, suggests or renders obvious, either alone in combination in response to the data indicating a first mode, the internal power supply generation circuit sets the internal power supply voltage to a first voltage, and in response to the data indicating a second mode, the internal power supply generation circuit sets the internal power supply voltage to a second voltage different from the first voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827